Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 1 of 27 - Page ID#:
                                    167



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, by and                       Civil Action No. 2:20-cv-24-WOB-CJS
 through his parents and natural guardians,
 TED SANDMANN and JULIE
 SANDMANN,
                      Plaintiffs,

 v.

 CBS NEWS INC., VIACOMCBS INC.,
 and CBS INTERACTIVE INC.

                      Defendants.



               MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
      FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED



  Jared A. Cox (KBA #92523)                     Natalie J. Spears (admitted pro hac vice)
  DENTONS BINGHAM GREENEBAUM LLP                Gregory R. Naron (admitted pro hac vice)
  101 South Fifth Street, Suite 3500            DENTONS US LLP
  Louisville, Kentucky 40202                    233 South Wacker Drive, Suite 5900
  Phone: (502) 589-4200                         Chicago, Illinois 60606
  jared.cox@dentons.com                         Phone: (312) 876-2481
                                                natalie.spears@dentons.com
                                                gregory.naron@dentons.com

  Jessica Laurin Meek (admitted pro hac vice)   Counsel for Defendants CBS News Inc.,
  DENTONS BINGHAM GREENEBAUM LLP                ViacomCBS Inc. and CBS Interactive Inc.
  10 West Market Street, Suite 2700
  Indianapolis, Indiana 46204
  Phone: (317) 635-8900
  jessica.meek@dentons.com
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 2 of 27 - Page ID#:
                                    168



       More than a year after the January 18, 2019 incident at the National Mall that spawned

multiple lawsuits by Plaintiffs, they have filed another tranche of lawsuits, including against

Defendant CBS.1 Plaintiffs bring a defamation per se claim based on a January 20, 2019 CBS

online video segment (“Segment”) and a corresponding CBS website article (“Article”) that

accompanied the segment (together, the “CBS Report”). Plaintiffs’ theory of liability is that

CBS, in a rush to get the story out, ignored vital context, including a full-length video of the

confrontation, “in favor of its pre-conceived false narrative.” (Compl. ¶ 267.)

       Ironically, it is Plaintiffs who advance a pre-conceived, cookie-cutter narrative (one

indiscriminately cribbed from their prior complaints no less) that ignores the content and context

of what CBS actually published on January 20—two days after the posting of the viral video of

the confrontation on the National Mall that captivated the public’s interest. The whole premise

of the CBS Report is to affirmatively discredit the viral video clip and provide the longer video

and the very context Plaintiffs allege was missing from prior reports. Indeed, directly

contradicting Plaintiffs’ Complaint are the very first seconds of the Report: “The problem is

there was another video, nearly two hours in length, most of which we have seen. And the

context it provides suggests that the story is not as originally reported.”

       Plaintiffs not only omit this context, but misrepresent almost all of the actual CBS

Report. Plaintiffs complain, for example, that CBS “inexcusably relied on a false, incomplete

and out-of-context viral video” (id. ¶ 15) while repeating the “false accusation that [Sandmann]

and his classmates were chanting ‘Build the wall!” (id. ¶¶ 169, 172); and ignoring that “Phillips

specifically approached the students” (id. ¶ 268) in order to convey that Sandmann “was the face



1 The various corporate entities named in the Complaint as defendants will be referred to
collectively herein as “CBS.” Neither CBS News Inc. nor ViacomCBS Inc. is properly named,
though dismissal is warranted in all events for the reasons set forth herein.


                                                  1
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 3 of 27 - Page ID#:
                                    169



of an unruly hate mob of hundreds of white, racist high school students” (id. ¶ 5). But CBS did

just the opposite. While playing footage from the longer video alleged to have been ignored, the

CBS correspondent explained: “We never heard the students saying, ‘Build that wall.’” Instead,

“What we heard was a chant among the students that appeared to be a sports chant, right?” And,

in fact, CBS placed the blame elsewhere: “At some point the [Black Hebrew Israelites] start

yelling profanities at the high school students who were wearing the Make America Great Again

hats” and “Phillips walks into the middle of the group. Inserts himself in the situation.” The

accompanying Article even includes a lengthy statement by Sandmann, including that he was

“startled and confused” when Phillips approached and saying he was “grateful” to Phillips for his

service. (Id., Ex. G.)

       The Complaint against CBS should be dismissed. As a threshold matter, Plaintiffs’

Complaint was not filed within one year of publication as required by Kentucky’s statute of

limitations. And, even if it had been, the CBS Report is not susceptible of a defamatory meaning

for a number of reasons. Initially, Plaintiffs’ claim is based not on what the CBS Report actually

states, but on innuendo that Plaintiffs supply—namely, an alleged implication that Sandmann

was engaged in “racist misconduct.” But defamation per se claims cannot, as a matter of law, be

based on innuendo. Plaintiffs must base their claim on what the CBS Report actually says. And

the challenged report does not say Sandmann is a racist nor that he was engaged in racist

misconduct and, in fact, dispels the factual premises from which Plaintiffs derive their legally

irrelevant innuendo allegations. Moreover, given the additional context in the CBS Report, the

statements about which Plaintiffs complain also are nonactionable opinion. Accordingly, this

Complaint fails as a matter of law for a number of independent reasons.




                                                 2
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 4 of 27 - Page ID#:
                                    170



                         PROCEDURAL AND FACTUAL BACKGROUND

        A.      The Events of January 18, 2019

        Having presided over Plaintiffs’ other defamation lawsuits, this Court is familiar with the

background “events that occurred in our nation’s capital on January 19, 2019, among various

groups who were exercising their rights to free assembly and speech” and that those “events

quickly became the subject” of viral social media posts and reports “by major media outlets.”

Sandmann v. WP Company LLC, 401 F. Supp. 3d 781, 785 (E.D. Ky. 2019).

        To recap, Plaintiff Nicholas Sandmann alleges that on January 18, 2019, he was among a

group of students from Covington Catholic High School who attended the March for Life in

Washington, D.C. (Compl. ¶ 34.) While he and his classmates were waiting at the steps of the

Lincoln Memorial for buses to arrive for their return trip to Kentucky, a group of men from the

Black Hebrew Israelites began yelling profanities and epithets at them. (Id. ¶¶ 35–37). Then

another group—Native Americans attending the Indigenous Peoples March on the Mall that

day—approached the students, singing and dancing. At the front of the group was Native

American activist Nathan Phillips. (Id. ¶¶ 39–43.) Phillips approached Sandmann, walking up

the steps of the Memorial toward him, beating his drum and ultimately stopping and singing

within inches of his face. (Id. ¶¶ 47–49.) While Phillips did so, Sandmann stood silently. (Id.

¶¶ 55–56.) The encounter ended when the students were told to board their buses and left the

area. (Id. ¶ 62.)

        That evening, Kaya Taitano, a participant in the Indigenous Peoples March, posted online

two short videos showing portions of the interaction between Sandmann and Phillips. (Id. ¶ 71.)

Later that night, a Twitter account tweeted a short excerpt from Taitano’s videos with the

comment, “This MAGA loser gleefully bothering a Native American protestor at the Indigenous

Peoples March.” (Id. ¶ 73.) That video went “viral.” (See id. ¶¶ 15, 73, 75–76.) Later that


                                                 3
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 5 of 27 - Page ID#:
                                    171



evening, one of the Black Hebrew Israelites posted on Facebook a 1-hour 46-minute video of the

incident, which Plaintiffs allege accurately depicts those events. (Id. ¶¶ 79–81.)

         B.     The Previous Lawsuits and the Court’s Prior Orders

         Plaintiffs have “already sued The Washington Post, Cable News Network and

NBCUniversal” for their reporting on the January 18, 2019 incident. (Compl. ¶ 31.) In their

February 19, 2019 suit against The Washington Post, Plaintiffs sought “money damages in

excess of Two Hundred and Fifty Million Dollars ($250,000,000.00),” which they pegged to the

amount the Post’s current owner paid to purchase the paper in 2013. (See Compl., Sandmann v.

WP Co. LLC, No. 2:19-cv-00019 (E.D. Ky.), Doc. 1 ¶ 19.2) The Washington Post moved to

dismiss (Sandmann v. WP Co., Doc. 27), and on July 26, 2019, this Court dismissed the

complaint in its entirety. Sandmann v. WP Company LLC, 401 F. Supp. 3d 781 (E.D. Ky. 2019).

Thereafter, NBC moved to dismiss as well. (Sandmann v. NBC, Doc. 21.)

         On Plaintiffs’ motion for reconsideration of The Washington Post dismissal order, the

Court issued an order “adher[ing] to its previous [dismissal] rulings as they pertain” to all of the

several alleged defamatory statements “except . . . to the extent” that certain statements in those

reports state that Sandmann “‘blocked’ Nathan Phillips and ‘would not allow him to retreat.’”

(See Sandmann v. WP Co., Doc. 64, p. 2 (boldface in original).) The Court subsequently granted

NBC’s motion to dismiss in part, again excepting only those statements in those NBC reports

that Sandmann “blocked” Phillips and “did not allow him to retreat.” (Sandmann v. NBC, Doc. 43,

p. 3.)




2On March 12 and May 1, 2019, Plaintiffs sued CNN and NBC, seeking $275 million in
compensatory and punitive damages from each. (See Sandmann v. Cable News Network, Inc.,
No. 2:19-cv-00031 (E.D. Ky.), Doc. 1, p. 57, and Sandmann v. NBCUniversal, No. 2:19-cv-
00056 (E.D. Ky.), Doc. 1, p. 91.)


                                                  4
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 6 of 27 - Page ID#:
                                    172



        C.      Plaintiffs’ New Complaint Based on the CBS Report

        On March 2, 2020, well over a year after the events of January 18, 2019 and the filing of

Plaintiffs’ first lawsuit against The Washington Post, Plaintiffs filed their Complaint against

CBS, seeking “in excess of” $60,000,000 in compensatory and punitive damages. (Compl. ¶¶

32–33.) The Complaint is limited to the claim that the CBS Report is defamatory per se because it

accused Sandmann of “racist misconduct” by reporting that he “positioned himself,” “aligned

himself,” and “put[] himself in front of [Phillips]” in order to “stop[] [Phillips’] exit” from the

“January 18 Incident.” (Id. ¶¶ 1, 4, 70, 223, 233.) These isolated statements, made by Phillips, are

from an interview that was part of a longer news report—a video on CBS’ website on January 20,

2019 (the “Segment”) and embedded in an article posted on cbsnews.com (the “Article”)

(collectively, the “CBS Report”).3 (Id. ¶¶ 2, 210–12.)

        The Segment begins with correspondent David Begnaud framing the issue and emphasizing

that the CBS Report intends to provide additional, new context in the ongoing controversy:

        If you have been anywhere near your social media this weekend, checking in on
        your phone, you may have seen a video that shows a group of high school
        students in what appears to be a standoff with a Native American man on the
        National Mall in Washington, D.C. The problem is the story as originally
        reported is incomplete. We have more information that provides better context
        and depth to what actually happened. (Id. ¶ 217 (linked Segment); see also Ex.
        1 (emphasis added).)

Specifically, Begnaud notes, the original viral video “inflamed people who said, ‘How

disrespectful of this young man and the students,’” but explains that extensive additional video



3 The Complaint provides a link to the Segment (Compl. ¶ 217) and to the Article, which also
contains the Segment. (Id. ¶ 230.) The Article is attached to the Complaint as Exhibit G. For
the Court’s convenience, CBS provides a transcript of the Segment, attached as Ex. 1, and
submits a DVD copy of the Segment, attached as Ex. 2. Plaintiffs define the Segment as a
“Telephone Interview.” Consistent with Plaintiffs’ strategy of ignoring all in the CBS Report
that is inconsistent with their preconceived narrative, Plaintiffs’ defined term ignores that the
Segment contains much more than a telephone interview.


                                                   5
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 7 of 27 - Page ID#:
                                    173



has surfaced and that “the context it provides suggests that the story is not as originally

reported.” (Compl. ¶ 217 (linked Segment); see also Ex. 1.)

       Plaintiffs’ Complaint emphasizes that early reports incorrectly accused the Covington

students of chanting, “Build the wall!”—a statement Plaintiffs allege that “many people consider . .

. to be racist.” (See Compl. ¶¶ 167–68.) In the Segment, Begnaud states that after having watched

most of the additional two hours of videotape, “We never heard the students saying, ‘Build that

wall.’ What we heard was a chant among the students that appeared to be a sports chant.” (Id. ¶

217 (linked Segment); see also Ex. 1 (emphasis added).) This is consistent with what Sandmann

said in a statement, which is extensively quoted and paraphrased in the Article. (See Compl., Ex. G.)

       In the Segment, Begnaud also explains, “The problem is here’s how it started,” pointing

to the “larger video” that Plaintiffs allege that CBS “ignored,” (Compl. ¶¶ 79–83):

       The larger video shows a group of protestors known as the Black Hebrew
       Israelites. They were protesting on the National Mall. At some point they start
       yelling profanities at the high school students who were wearing the Make
       America Great Again hats. This went on for an extended period of time. At one
       point, Mr. Phillips walks into the middle of the group. Inserts himself into the
       situation. (Id. ¶ 217 (linked Segment); see also Ex. 1 (emphasis added).)

Begnaud then says, “We wanted to talk to the students, the parents, but also Phillips.” (Id.) The

Segment only then turns to an interview with Phillips, who explains that the “students weren’t

really aggressive toward the indigenous people,” and notes that the “young man” (Sandmann)

“didn’t say nothing.” (Compl. ¶ 217; see also Ex. 1.) It is at this point that Phillips makes the

statement on which the Complaint is, in substantial part, based:

       He just stood in front of me, and when the others were moving aside and letting me
       go, he decided that he wasn’t going to do that. You know, I tried to, when I was
       coming up the steps, I seen him start putting himself in front of me, so I slided to the
       right and he slided to the right. I slided to the left and he slided to the left—so by the
       time I got up to him, we were right in front of him. He just positioned himself to
       make sure that he aligned himself with me, so that sort of stopped my exit. (Compl.
       ¶ 217; see also Ex. 1.)



                                                   6
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 8 of 27 - Page ID#:
                                    174



Phillips then says, “It ended with all those students just leaving,” and that he has no ill feelings

toward Sandmann and that he blames “the supervisors.” (Id.) He adds: “The boy, he, you know,

there was, there was, a couple moments in there that I thought he was gonna break down.” In

response to a question from Begnaud about what Phillips would like to “happen to that young

man,” Phillips says he does not want anything to happen to him.

       As noted, the Segment is embedded in the Article, which makes the same points and

provides still additional context in the form of a statement from Sandmann. According to the

Article, “Phillips said he inserted himself between the students and a small group of African

American protesters, known as the black Hebrew Israelites, to diffuse [sic] the situation.” (Compl.,

Ex. G.) The Article then extensively quotes and paraphrases Sandmann’s statement, which largely

aligns with the very reporting about which he now complains:

       Nick Sandmann, a junior at Covington Catholic High School, said the four
       protestors began yelling “hateful things” at him and his classmates. He said the
       students began chanting school spirit chants, with their chaperones’ permission, to
       counter the slurs being yelled at them.

       “The chants are commonly used at sporting events. They are all positive in nature
       and sound like what you would hear at any high school,” Sandmann said in a
       statement, adding that at no point did he hear any students chanting “build that
       wall” or anything “hateful.”

       Sandmann said he didn’t speak to Phillips, nor did anyone block his path. He
       admitted he was confused as to why Phillips approached him. He said he was
       “startled and confused” as to why he had approached him after they were yelled at
       by the other protestors. Sandmann also thanked Phillips for his service and said he
       is “grateful to anyone who puts on the uniform to defend our nation.” (Id.)

The Complaint, however, ignores that CBS included Sandmann’s statement in the CBS Report

and that Sandmann’s statement lines up with the CBS Report.




                                                  7
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 9 of 27 - Page ID#:
                                    175



                                            ARGUMENT

         Plaintiffs’ Complaint is not with the CBS Report. It is with a report that does not exist.

The Complaint grossly distorts what CBS actually reported in a transparent attempt to force it

into a narrative about the “mainstream media” portraying Sandmann as “racist” or “threatening”

in the confrontation with Nathan Phillips. The CBS Report did no such thing. In fact, it did the

opposite, taking pains to correct the very perceptions about which Plaintiffs complain.

Plaintiffs’ belated attempt to bring CBS into their cavalcade of litigation should be swiftly laid to

rest. The Complaint is not only barred by the statute of limitations, but it is also utterly without

merit.

 I.      Standard of Review

         To survive a motion to dismiss, a complaint must allege “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). “Two working principles underlie” this standard. Id.

First, a court need not accept as true “[t]hreadbare recitals of the elements of a cause of action,”

or “mere conclusory statements.” Id. Second, “only a complaint that states a plausible claim for

relief survives a motion to dismiss.” Id. at 679. Thus, in considering a motion to dismiss, a court

may begin by excluding any conclusory allegations, and then, taking only the well-pleaded facts,

decide “whether they plausibly give rise to an entitlement to relief.” Id.

         “[U]nlike in most litigation, in a libel suit the central event—the communication about

which the suit has been brought—is ordinarily before the judge at the pleading stage,” so the judge

“may assess it upon a motion to dismiss, firsthand and in context.” 2 Robert D. Sack, SACK ON

DEFAMATION § 16.2.1 (5th ed. 2018). Thus, courts, including in the Sixth Circuit, “routinely

consider, on motions to dismiss . . . issues such as whether the statement at bar is capable of bearing a

defamatory meaning . . . and they frequently grant motions on these grounds and others.” Id.; see,


                                                   8
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 10 of 27 - Page ID#:
                                     176



 e.g., Croce v. N.Y. Times Co., 930 F.3d 787, 797 (6th Cir. 2019); Doe v. Univ. of Dayton, 766 F.

 App’x 275, 290 (6th Cir. 2019); Ohnemus v. Thompson, 594 F. App’x 864, 869 (6th Cir. 2014).

 II.    Plaintiffs’ Complaint Is Barred by the Statute of Limitations

        Initially, the Complaint should be dismissed because Plaintiffs did not bring their action

 within the one-year statute of limitations for defamation claims. KRS 413.140(1)(d). The

 limitations period here expired on January 20, 2020, yet, Plaintiffs filed this Complaint on March

 2, 2020. Where “a person entitled to bring” a defamation action is an infant “at the time the

 cause of action accrued,” the claim “may be brought within the same number of years after the

 removal of the disability or death of the person.” See KRS 413.170(1). The Kentucky Court of

 Appeals, however, has held that this tolling provision does not apply to minor plaintiffs like

 Sandmann who have actively litigated their claims. See Tallman v. City of Elizabethtown, No.

 2006-CA-002542-MR, 2007 Ky. App. Unpub. LEXIS 835, *8–9 (Ky. Ct. App. Nov. 2, 2007).

        In Tallman, plaintiffs, a decedent’s estate and minor children, filed federal and state law

 claims arising from a fatal police shooting. Id. at *2. The district court dismissed with prejudice

 the federal claims and dismissed without prejudice the state law claims, and the Sixth Circuit

 affirmed. Id. at *2–3. Then after the limitations period had run, the estate filed a wrongful death

 action in state court, and the minors filed claims for loss of parental consortium. Id. at *3. The

 trial court granted summary judgment for defendants, and the plaintiffs raised “several issues” on

 appeal. Id. at *4. “[A]fter thoroughly considering all of the arguments and relevant case law,”

 the Kentucky Court of Appeals concluded that it need “only address the statute of limitations

 issue because it is dispositive to this appeal.” Id. After recounting the plaintiffs’ legal history in

 federal and state courts, the court found the minors’ claims time-barred:

        The Estate contends that KRS 413.170(1) tolls the limitations period of a minor’s
        state law claim until the minor reaches majority. Here, however, the children’s
        claims were prosecuted on their behalf by their mother, as guardian and next


                                                   9
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 11 of 27 - Page ID#:
                                     177



         friend. In light of the procedural history of this case, we are not persuaded that
         KRS 413.170(1) tolled the children’s claims, and the Estate offers no other
         authority to support its position. Consequently, we find this argument to be
         without merit.

 Id. at *8–9. The Kentucky Supreme Court denied the plaintiffs’ request for discretionary review.

 Tallman v. City of Elizabethtown, 2008 Ky. LEXIS 620 (Ky. Ct. App. Sept. 10, 2008).

         Tallman is Kentucky law. One of the law’s fundamental maxims “is that ‘when the reason

 ceases the law ceases.’” Lowther v. Moss, 39 S.W.2d 501, 503 (Ky. 1931). Thus, KRS 446.080(1)

 requires that “[a]ll statutes of this state shall be liberally construed with a view to promote their

 objects and carry out the intent of the legislature.” The object of tolling provisions such as KRS

 413.170 is to protect parties with incapacities who cannot sue, so they can sue when the incapacity

 is removed. Where these interests are not advanced, the statute’s protections cease. See Lowther,

 39 S.W.2d at 503 (where “the reason for complying with [Code] provisions . . . does not exist,

 because the purpose of the Legislature in enacting the Code rule . . . was complied with,” the rule’s

 “requirements would also necessarily cease”); cf. Asher v. Hartlage, 336 S.W.2d 335, 337–38 (Ky.

 Ct. App. 1960) (where grantor found “mentally competent,” the “reason for the rule” that grantor’s

 “mental weakness” shifts the burden to the grantee “ceases to exist and it has no application”).

         The same logic applies here. The purpose of the tolling statute has no application given

 the “procedural history of this case.” Tallman, 2007 Ky. App. Unpub. LEXIS 835, at *8–9. On

 the contrary, Plaintiffs have been litigating claims arising out of the confrontation on the

 National Mall since February 2019. (Compl. ¶ 31.) At no time within the limitations period,

 however, did they choose to litigate against CBS. Just as the minors in Tallman could not

 aggressively litigate their case in federal court, and, then, when presented with an adverse result,

 file in state court with the protection of the tolling statute, Plaintiffs cannot aggressively litigate

 their case in this Court, and, then, when presented with a beneficial result, sue still more



                                                    10
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 12 of 27 - Page ID#:
                                     178



 defendants after the one-year limitations period. The tolling statute is meant to protect minors

 who cannot litigate, not minors pursuing creative litigation strategies. Because Plaintiffs clearly

 are capable of pursuing their claims—and, indeed, did so—this late Complaint is time barred.

         Despite Tallman’s application to cases like this one, several federal district courts have

 rejected it.4 This Court should not follow suit. The rule in this Circuit is clear: “a federal court is

 not free to reject the state rule merely because it has not received the sanction of the highest state

 court.” Mroz v. Lee, 5 F.3d 1016, 1019 (6th Cir. 1993) (citation omitted); Church Joint Venture,

 L.P. v. Blasingame, 947 F.3d 925, 932 (6th Cir. 2020). This is true “even though [the federal

 court] thinks the rule is unsound in principle or that another is preferable,” Mroz, 5 F.3d at 1019,

 because “[a]fter a state supreme court’s decisions, ‘intermediate state appellate court decisions

 constitute the next best indicia of what state law is.’” U.S. v. Burris, 912 F.3d 386, 398 (6th Cir.

 2019) (citation omitted).5 A federal court may only depart from an intermediate appellate court’s

 ruling where “it is convinced”—not by its own reasoning—but by “persuasive data that the highest

 court of the state would decide otherwise.”6 Mroz, 5 F. 3d at 1019 (emphasis added). The courts

 that rejected Tallman erred in doing so merely because they did not find it persuasive.7



 4 See Newton v. Dennison, No. 4:14-CV-15-JHM, 2014 U.S. Dist. LEXIS 104594, *6 (W.D. Ky.
 July 30, 2014); Bradford v. Bracken Cnty., 767 F. Supp. 2d 740, 752 (E.D. Ky. 2011); T.S. v.
 Doe, No. 5:10-CV-217-KSF, 2010 U.S. Dist. LEXIS 107088, *12 (E.D. Ky. Oct. 6, 2010); see
 also Martin v. Celadon Trucking Servs., Inc., No. 5:05-CV-00101-R, 2006 U.S. Dist. LEXIS
 4923, *2 (W.D. Ky. Jan. 17, 2006).
 5 See, e.g., Davis v. Marriott Int’l, Inc., No. 04-4156, 2005 U.S. App. LEXIS 21789, at *7–8 (6th
 Cir. Oct. 4, 2005) (finding court “obliged” to follow the “[o]ne Ohio intermediate appellate court
 [that] ha[d] addressed this precise issue”); Matulin v. Lodi, 862 F.2d 609, 616 (6th Cir. 1988)
 (same); see also West v. Am. Tel. & Tel. Co., 311 U.S. 223, 236–37 (1940) (reversing the Sixth
 Circuit’s rejection of a single state intermediate appellate court ruling that it thought “unsound”).
 6 This is true even whether or not a decision is published. Aarti Hospitality, LLC v. Grove City,
 350 F. App’x 1, 8 (6th Cir. 2009).
 7 See Bradford, 767 F. Supp. 2d at 753; Newton, 2014 U.S. Dist. LEXIS 104594, at *7; T.S.,
 2010 U.S. Dist. LEXIS 107088, at *11–12.


                                                    11
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 13 of 27 - Page ID#:
                                     179



        When the proper principles are followed, no data demonstrates that the Kentucky Supreme

 Court would disagree with Tallman, and, thus, Tallman controls. First and foremost, the

 Kentucky Supreme Court did not disagree with Tallman; it denied discretionary review of the

 case altogether. See Lukas v. McPeak, 730 F.3d 635, 638 (6th Cir. 2013) (holding intermediate

 appellate court precedent “particularly persuasive” where the state supreme court “refused to

 review the decision”). As another district court in this Circuit observed last year, the “binding

 effect of [a] state appellate decision on [a] federal court making an Erie ‘guess’ is greater where

 [the] state’s highest court has refused to review that decision.” Deane v. Quest Diagnostics Inc.,

 No. 1:18-cv-880, 2019 U.S. Dist. LEXIS 103908, at *3 (S.D. Ohio June 21, 2019) (Bertlesman, J.).

        Moreover, there is no countervailing Kentucky Supreme Court precedent requiring the

 rejection of Tallman. While one federal court rejected Tallman based on a 1939 Kentucky

 Supreme Court case, that case does not undercut Tallman. See T.S., 2010 U.S. Dist. LEXIS

 107088, at *9–12 (citing Newby’s Adm’r v. Warren’s Adm’r, 227 Ky. 338, 126 S.W.2d 436

 (1939)). In Newby, the question was whether the “right to proceed by a next friend” removed the

 protections of the tolling statute for a person of unsound mind. 227 Ky. at 342 (emphasis added).

 The court found it did not. Id. In contrast to the Newby plaintiff’s hypothetical right to proceed by

 a next friend, Tallman addressed whether a minor who had actually proceeded by a next friend

 could still claim the protections of the statute. Tallman, at *8–9.8 Tallman answered that

 question “No.”

        Because Tallman is directly on point and there is no data—let alone “persuasive data”—

 that the Kentucky Supreme Court would disagree, the Complaint should be dismissed.


 8 In any event, Newby was construed under a prior rule requiring strict construction of statutes of
 limitation that was superseded by the modern rule of construction enunciated in KRS 446.080(1).
 Plaza Bottle Shop, Inc. v. Al Torstrick Ins. Ag., Inc., 712 S.W.2d 349, 351 (Ky. Ct. App. 1986).


                                                  12
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 14 of 27 - Page ID#:
                                     180



 III.   The CBS Report Is Not Susceptible of the Defamatory Meaning Alleged

        A.      Determining Whether a Statement Is Defamatory Depends Crucially on the
                Specific Context of the Particular Defendants’ Publication

        No word nor phrase is always defamatory as a matter of law. In the law of defamation,

 precise words matter, and context matters even more. Because the same words in different

 contexts may lend themselves to drastically different meanings, each publication complained of

 in a defamation lawsuit (or series of defamation lawsuits against different defendants) must be

 assessed in its own context separate from the words and context of every other publication.

        Kentucky law thus requires courts to assess at the outset whether the particular statements

 targeted by defamation plaintiffs are, in context, reasonably susceptible to the defamatory

 meaning alleged. See, e.g., Sandmann, 401 F. Supp. 3d at 790 (“[T]he Court must ‘analyze the

 article in its entirety and determine if its gist or sting is defamatory.’”) (quoting McCall v.

 Courier-Journal & Louisville Times Co., 623 S.W.2d 882, 884 (Ky. 1981)); Chatterjee v. CBS

 Corp., No. 6:19-CV-212-REW, 2020 U.S. Dist. LEXIS 20346, at *13 (E.D. Ky. Feb. 6, 2020)

 (“[E]ach remark has a context within the story, which the Court must account for.”). Courts

 cannot ignore specific contexts of specific publications in determining whether a statement can

 reasonably be read as imparting a defamatory meaning.

        Entirely separate from that substantive rule of defamation law, Rule 12(b)(6) also

 requires that courts apply a context-specific approach in determining whether a complaint

 (whether it alleges defamation or some other claim) plausibly states a claim for relief. See

 Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“Determining whether a complaint states a plausible

 claim for relief will . . . be a context-specific task.”). Thus, on a motion to dismiss, courts must

 assess whether a plaintiff has pleaded sufficient “factual content that allows the court to draw the




                                                   13
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 15 of 27 - Page ID#:
                                     181



 reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678

 (emphasis added).

        Consistent with that requirement, courts must separately assess allegations made against

 each defendant to ensure they are well-pleaded in light of the unique facts and circumstances

 pertaining to them. See, e.g., id. at 682–83; Taylor v. Popeye’s Chicken, No. 2:19-138-WOB,

 2019 U.S. Dist. LEXIS 175334, at *3 (E.D. Ky. Oct. 9, 2019) (dismissing complaint that did not

 “explain[] specifically what each defendant did or failed to do to cause him harm” (emphasis

 added)). Thus, a finding on a Rule 12(b)(6) motion that one defendant’s publication is

 susceptible of the defamatory meaning alleged, does not—and cannot under the Federal Rules—

 foreclose the question as to whether another defendant’s different publication is also susceptible

 of defamatory meaning.

        CBS understands that this Court most recently found that NBC’s motion to dismiss “must

 be granted in part and denied in part for the same reasons discussed in the two related pending

 cases”—that is, denied to the extent that the NBC reports, like The Washington Post and CNN

 reports before it, included allegations by Nathan Phillips that Sandmann “blocked” Phillips and

 did not “allow him to retreat.” Sandmann v. NBC, Doc. 43. CBS does not believe that, by this

 ruling, the Court intended a “one-size-fits-all” approach to the various defendants’ publications

 that would overlook not only the specific words, but also crucial context of the respective

 publications. Again, each defendant’s publication—and motion to dismiss—must be assessed on

 its own terms. Properly applying that individualized approach, the Complaint filed against CBS

 here must be dismissed.




                                                 14
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 16 of 27 - Page ID#:
                                     182



         B.      The CBS Report Should Be Considered in Its Entirety on This Motion

         The entirety of the CBS Report should be considered on this Motion. The Article, as an

 exhibit to Plaintiffs’ Complaint, is a part of the pleading itself. (See Compl., Ex. G.) While

 Plaintiffs also pleaded that the Article contains the Segment embedded in it (id. ¶ 231), they did

 not attach a hard copy of the Segment as an Exhibit. Nevertheless, they have directed the Court

 to a copy of the Segment available online, quoted extensively from it, reproduced photograph

 stills of it, and do not question its authenticity. (Id. ¶¶ 217, 221, 223.)9 And, of course, the

 Segment is central to their claim; indeed, like the Article, it is the basis of it. (Id. ¶ 211.) As

 such, having “reference[d] or quote[d]” the Segment, it too is part of the pleadings, and the

 entirety of the CBS Report is properly before the Court. Sandmann, 401 F. Supp. 3d at 787.10

         Because Kentucky law requires courts to consider the entire context of a challenged

 report, it is appropriate—indeed, necessary—for the Court to consider the CBS Report for itself

 in its entirety (rather than Plaintiffs’ characterizations) on a motion to dismiss. See Chatterjee,

 2020 U.S. Dist. LEXIS 20346, at *13. As the Sixth Circuit explained in another defamation

 lawsuit, “[a]lthough a court must view all facts in the light most favorable to the plaintiff at this

 stage, the [challenged] article also speaks for itself. Consequently, ‘if a factual assertion in the

 pleadings is inconsistent with a document attached for support,’ a court is not bound to accept as




 9 As Plaintiffs recognize, “CBSN published the CBSN Telephone Interview on January 20,
 2019” and it “is still publicly available online and can be viewed by the Court at
 https://www.cbsnews.com/news/native-american-veteran-nathan-phillips-viral-video-
 confrontation-speaks-out-covington-catholic-high-school-students/ (last accessed Feb. 28,
 2020).” (Compl. ¶ 217.)
 10 See also Bailey v. City of Ann Arbor, 860 F.3d 382, 386 (6th Cir. 2017) (“[C]ourts have
 considered videos when granting motions to dismiss.”); Chatterjee, 2020 U.S. Dist. LEXIS
 20346, at *13 (proper to consider on motion to dismiss defamation claims “the actual recording
 of the broadcast (provided by Defendants on a DVD)” that “go[es] to the heart of Plaintiffs’
 claims”).


                                                   15
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 17 of 27 - Page ID#:
                                     183



 true the plaintiff’s factual allegation.” Croce, 930 F.3d at 792 (citation omitted); see also

 Sandmann, 401 F. Supp. 3d at 787.

           This is especially necessary here as Plaintiffs’ characterizations of the CBS Report are

 borderline frivolous. In fact, Plaintiffs’ allegations “contradict verifiable facts central to [their]

 claim[],” as evidenced by the CBS Report. Bailey, 860 F.3d at 387. By definition, the Sixth

 Circuit has explained, this “makes [their] allegations implausible” on a motion to dismiss. Id.

           For example, Plaintiffs’ entire Complaint is predicated on the false premise that CBS

 “failed to provide . . . a complete picture of the January 18 Incident” and “inexcusably relied on a

 false, incomplete and out-of-context viral video” (Compl. ¶¶ 15, 251), while “ignor[ing] . . .

 contrary information” (id. ¶ 267), including ignoring the full-length video that showed the

 “truth” (id. ¶¶ 16, 82, 250); repeating the “false accusation that [Sandmann] and his classmates

 were chanting ‘Build the wall!” (id. ¶¶ 169, 172); downplaying that the Black Hebrew Israelites

 were “shouting homophobic and racial epithets” at the students (id. ¶ 226); ignoring Sandmann’s

 own statements (id. ¶ 271); and ignoring that “Phillips specifically approached the students” (id.

 ¶ 268).

           But the CBS Report, both as evidenced by the Article and the embedded Segment,

 directly contradicts all of these allegations. The very premise of the CBS Report was that “the

 story, as originally reported [on social media and elsewhere] is incomplete. We have more

 information that provides better context and depth to what actually happened.” (Compl. ¶ 217

 (linked Segment); see also Ex. 1 hereto (emphasis added).) That “better context,” as reported by

 CBS, included (contrary to the Complaint) that “there was another video nearly two hours in

 length . . . [a]nd the context it provides suggests that the story is not as originally reported”

 (Compl. ¶ 217 (linked Segment); see also Ex. 1 hereto (emphasis added); that CBS “never heard




                                                   16
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 18 of 27 - Page ID#:
                                     184



 the students saying, ‘Build that wall” (Compl. ¶ 217 (linked Segment) and Ex. G (Sandmann

 stating that “at no point did he hear any students chanting ‘build that wall’ or anything

 ‘hateful’”); that the Black Hebrew Israelites “yell[ed] profanities at the high school students”

 (Compl. ¶ 217 (linked Segment); see also Ex. 1 hereto); that Sandmann maintained he did

 nothing wrong, (Compl., Ex. G); and that it was Phillips who “inserted himself” in front of

 Sandmann (id. ¶ 217 (linked Segment) and Ex. G).11

         Because Plaintiffs’ allegations are so contradicted by their own exhibit of the Article and

 the Segment—that is, the actual CBS Report—none of these allegations can be accepted as

 “plausible” on this motion. Bailey, 860 F.3d at 386–87; Croce, 930 F.3d at 792. The CBS

 Report disclaims the “false narrative” on which Plaintiffs base their claim, and Plaintiffs should

 not be permitted to evade an early motion by manufacturing in their pleading a report that does

 not exist.

         C.     The CBS Report Is Not Actionable as Defamation Per Se

                1.      Innuendo Cannot Support Plaintiffs’ Defamation Per Se Claim

         To support their defamation per se claim, Plaintiffs cannot rely on the tens of pages of

 innuendo laid out in their brief—almost all of which has nothing to do with the CBS Report

 itself. First, Kentucky law does not allow defamation per se claims to be based on innuendo;

 they must be based on what the challenged statements actually say.12 Second, even if it did,




 11 Other allegations are just factually incorrect, e.g., that CBS published the CBS Report on
 January 19 (Compl. ¶ 83), was “among the first members of the broadcast and online mainstream
 media to assassinate Nicholas’ character and reputation” (id. ¶ 159), and “repeatedly referenced,
 embedded and displayed a short clip from the Taitano Videos” (id. ¶ 213), and appear to be
 careless and mistaken repetitions of allegations arising from other reports by other defendants.
 12 Because they have properly pleaded special damages, Plaintiffs have no claim for libel per
 quod or libel by implication. See Sweeney & Co. v. Brown, 60 S.W.2d 381, 384 (Ky. 1933).



                                                  17
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 19 of 27 - Page ID#:
                                     185



 Plaintiffs’ allegations as to the purported innuendo of the CBS Report should not be accepted as

 true by this Court because they are directly contradicted by the CBS Report itself.

        On the first point, “[w]hether a particular communication is actionable per se is a question

 of law to be determined by the courts.” Gahafer v. Ford Motor Co., 328 F.3d 859, 861 (6th Cir.

 2003). A defamation per se claim must be based solely on the words of the complained of report

 itself. See id. The words must be “‘stripped of all innuendo, colloquium, and explanatory

 circumstances.’” Id. (quoting Sweeney & Co., 60 S.W.2d at 384). Thus, Plaintiffs’ claim must rest

 exclusively on of the actual words of the CBS Report “given their ordinary, natural meaning as

 defined by the average lay person.” Roche v. Home Depot U.S.A., 197 F. App’x 395, 398 (6th Cir.

 2006). Colloquially, defamation per se does not permit reading between the lines. See Sandmann,

 401 F. Supp. 3d at 794 (“The face of the writing must be stripped of all innuendoes and

 explanations.” (marks and citations omitted)).

        Here, Plaintiffs’ Complaint has precious little to do with the actual words of the CBS

 Report as opposed to manufactured innuendo that is not cognizable in the defamation per se

 context. Plaintiffs spend paragraph after paragraph setting up “explanatory circumstances” in a

 futile attempt to make the CBS Report defamatory per se insofar as it allegedly casts Sandmann

 as engaging in racist misconduct. They then use that false premise to plead not that CBS called

 Sandmann a racist, but that “the false and defamatory gist” of the CBS Report was that he “was

 the face of an unruly hate mob of hundreds of white, racist high school students who physically

 assaulted and harassed Native Americans.” (Compl. ¶ 5 (emphasis added); see also id. ¶ 225

 (stating that the CBS Report “imputes” to Sandmann “racist conduct,” including (1) “aggression

 constituting and intent-to-intimidate assault against Phillips, a Native American elder and

 veteran”; (2) “menacing racial intimidation of Phillips,” and (3) “a hate crime for interfering with




                                                  18
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 20 of 27 - Page ID#:
                                     186



 a Native American prayer and song”).) But, again, this is Plaintiffs’ construction, not what the

 CBS Report actually states, as it must be under Kentucky law.

         Even if, under Kentucky law, Plaintiffs could rely on the alleged innuendo behind the

 CBS Report to support a defamation per se claim, this innuendo still cannot save Plaintiffs’

 Complaint because it is plainly contradicted by the actual CBS Report, which controls here. See,

 e.g., Sandmann, 401 F. Supp. 3d at 787; Williams v. CitiMortgage, Inc., 498 F. App’x 532, 536

 (6th Cir. 2012). To be clear, this is not a question of the Court construing the allegations of the

 Complaint in favor of Plaintiffs but to suspend disbelief altogether, a leap the Federal Rules do

 not require. Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim

 for relief will . . . be a context-specific task that requires the reviewing court to draw on its

 judicial experience and common sense.” (emphasis added)).

         Plaintiffs, for example, divine racist undertones in the CBS Report based on allegations

 that it reports that Sandmann and the other students were chanting, “Build the wall!” (Compl. ¶

 167 (“[I]t was well-known at the time CBSN published its False and Defamatory Publications,

 that many people consider chanting “Build the wall!” to be racist.”); id. ¶ 169)). But these

 allegations need not be credited, as the CBS Report actually debunked the assertion that the

 students chanted “Build the wall!”: “We never heard the students saying ‘Build that wall.’

 What we heard was a chant among the students that appears to be a sports chant.” (Id. ¶ 217

 (linked Segment) and Ex. G (“Sandmann said in a statement . . . at no point did he hear any

 students chanting ‘build that wall’ or anything ‘hateful.’”).)

         Plaintiffs’ other purported indicia of racist undertones in the CBS Report fare no better.

 Plaintiffs, for example, point to CBS failing to “focus[] their attention on the Black Hebrew

 Israelites, who had been relentlessly hurling insults at both the teenagers for almost an hour.”




                                                   19
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 21 of 27 - Page ID#:
                                     187



 (Id. ¶¶ 41; see also id. ¶¶ 226, 270.) But, again, CBS actually did report that it was the Black

 Hebrew Israelites yelling slurs at the students, not the other way around: “The larger video

 shows a group of protesters known as the Black Hebrew Israelites. They were protesting on the

 National Mall. At some point they start yelling profanities at the high school students who were

 wearing the Make America Great Again hats. This went on for an extended period of time.” (Id.

 ¶ 217 (linked Segment); id., Ex. G. (“Nick Sandmann, a junior at Covington Catholic High

 School, said the four [Black Hebrew Israelites] protesters began yelling ‘hateful things’ at him

 and his classmates. He said the students began chanting school spirit chants . . . to counter the

 slurs being yelled at them.”).)

        In short, even if Plaintiffs could rely on innuendo to support their defamation per se

 claim, which they cannot, the CBS Report cannot, as a matter of law, reasonably be construed as

 accusing Sandmann of “racist conduct” (id. ¶ 169) or that he “was the face of an unruly hate mob

 of hundreds of white, racist high school students” (id. ¶ 5). If anything, CBS dispels the

 allegations that Plaintiffs offer to support the alleged racist undertones of the CBS Report and is

 actually sympathetic to Plaintiffs’ complaints that earlier reporting on social media and

 elsewhere failed to capture the full context of the confrontation that the CBS Report exposes.

                2.      What the CBS Report Actually Says Is Not Defamatory

        Stripped as required by Kentucky law of Plaintiffs’ laden innuendo, Plaintiffs are left to

 base the their $60 million defamation per se claim against CBS on the following statement:

 “[W]hen the others were moving aside and letting me go, he decided that he wasn’t going to do

 that. . . . [W]hen I was coming up the steps, I seen him start putting himself in front of me so I

 slided to the right, and he slided to the right. I slided to the left and he slided to the left—so by




                                                   20
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 22 of 27 - Page ID#:
                                     188



 the time I got up to him, we were right in front of him. He just positioned himself to make sure

 that he aligned himself with me, so that sort of stopped my exit.” (Id. ¶ 217 (linked Segment).)13

        Divorced from the innuendo, this is simply not the stuff of a defamation per se claim. As

 this Court has held, while “[Kentucky] common law treats a broad[] class of written defamatory

 statements as actionable per se,” Sandmann, 401 F. Supp. 3d at 790, not every allegation that a

 plaintiff acted “unwisely or foolishly” is defamatory per se. Digest Publ’g Co. v. Perry Publ’g

 Co., 284 S.W.2d 832, 835 (Ky. 1955). Instead, the challenged statements must “tend to expose

 [Sandmann] to public hatred, ridicule, contempt or disgrace, or to induce an evil opinion of him

 in the minds of right-thinking people,” or “impugn [his] competence, capacity, or fitness in the

 performance of his profession.” Sandmann, 401 F. Supp. 3d at 790 (citations omitted). It is

 settled law that a “defamatory statement is measured by looking at the publication as a whole to

 gauge the effect on the average reader.” Peavey v. Univ. of Louisville, 834 F. Supp. 2d 620, 629

 (W.D. Ky. 2011) (citation omitted).

        Applying these rules, this Court has catalogued the kinds of statements Kentucky courts

 have found to be defamatory per se: accusing an attorney of “fix[ing] the cases” or “brib[ing] a

 judge”; or a judge of “fraudulent[ly] obtaining . . . public money”; that employees “had been

 fired for stealing” or “for an integrity issue”; or that they engaged in a “sexual liaison” with a co-

 worker and “misappropriated” funds; that hotel employees were involved in a hotel robbery; that




 13 Plaintiffs apparently disagree as to whether Phillips said “sort of stopped my exit” or “stopped
 my exit.” (See Compl. ¶ 233 (quoting Article: “He just positioned himself to make sure that he
 aligned himself with me, so that sort of [sic] stopped my exit.” (emphasis added).); cf. id. ¶ 223
 (quoting Segment: “He just positioned himself to make sure he aligned himself with me so that
 he stopped my exit.”) (emphasis added).) Plaintiffs, however, do not get to rewrite what CBS
 actually reported in the Article. At any rate, whether or not Mr. Phillips said “stopped” or “sort
 of stopped” does not affect whether Plaintiffs’ claim is subject to dismissal.


                                                  21
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 23 of 27 - Page ID#:
                                     189



 a taxicab driver was “discharged for drinking”; and that a minor had “pounded” another child’s

 head “over and over again against the pavement.” Sandmann, 401 F. Supp. 3d at 795; n. 14.

        Plaintiffs’ complaints about the words that Sandmann “stopped” Phillips, or that he

 “positioned himself,” “aligned himself,” “put[] himself in front of” him are not remotely in the

 same ballpark. (Compl. ¶ 4); cf., e.g., Roche, 197 F. App’x at 399 (allegation that coworker

 “feels harassed” by plaintiff and “want[ed] no contact” is not defamatory per se). There is

 nothing inherently defamatory about these words as required, nor can it seriously be argued

 (even if the Court permitted Plaintiffs to resort to innuendo to support a defamation per se claim)

 that these words impute racist misconduct to Sandmann. There can be no doubt about this as the

 very purpose of the CBS Report is to highlight the “problem” with the initial narrative on social

 media and elsewhere. It aimed to correct that problem by including substantial context

 discrediting the original narrative, in original reporting and in additional video of the encounter

 (and, in the case of the Article, reciting Sandmann’s views at length).14

        In fact, far from clearing the bar of being defamatory per se, Plaintiffs’ Complaint does

 not even clear the bar set for them by this Court. The Court gave Plaintiffs leave to identify “any

 additional lawsuit(s) that he expects to file in this Court concerning a republication of the

 statements of Nathan Phillips that Sandmann ‘blocked’ Phillips and ‘would not allow him to

 retreat.’” (Agreed Order, Sandmann v. WP Co., No. 2:19-cv-00019, Doc. 74 (Jan. 15, 2020).)

 CBS never reported that Phillips “blocked” his exit or “would not allow him to retreat.” But

 here, in describing and displaying footage from the longer video, CBS reported that Phillips



 14 To the extent Plaintiffs’ position is that CBS should simply not have spoken to Phillips, that
 position is legally and commonsensically untenable. The law credits the idea that reporters
 should speak to all parties involved, and, it is just good journalism to do so. See, e.g., Croce, 930
 F.3d at 793 (describing non-actionable news article “as a standard piece of investigative
 journalism that presents newsworthy allegations made by others”).


                                                  22
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 24 of 27 - Page ID#:
                                     190



 “inserted himself between the students and a small group of African American protesters,” that

 he thought Sandmann was going to “break down,” and further that the confrontation ended by

 Sandmann and the students “just leaving.” (Compl. ¶ 217 (linked Segment) and Ex. G.)

        Plaintiffs’ attempt to shoehorn the CBS Report into the Court’s order by cherry-picking

 language from the interview with Phillips (“aligned”; “positioned”; “stopped”) is in vain. In a

 tacit admission that this language cannot support a defamation per se action, Plaintiffs can only

 resort to (again) twisting those words, through improper and histrionic innuendo, into a

 defamatory accusation of “aggression constituting an intent-to-intimidate assault” and “menacing

 racial intimidation of Phillips.” (Compl. ¶ 225.) As shown, Plaintiffs’ allegations are unfounded

 given the CBS Report’s actual words and context, not least that it was Phillips who “inserted

 himself” into the situation and approached a nervous Sandmann. Roche, 197 F. App’x at 399.

 At most, Phillips says that Sandmann moved from side to side and then stood silently in front of

 him, at times looking emotionally distraught (he thought Sandmann was going to “break down”).

 (Compl. ¶ 217 (linked Segment).) Phillips says that the encounter lasted all of three minutes;

 that the “students weren’t really aggressive toward the indigenous people”; and that encounter

 ended by Sandmann and the students “just leaving.” (Id. (emphasis added).) There is absolutely

 no intimation that Phillips was seriously threatened by Sandmann in any way.

        In the end, to the extent Plaintiffs’ Complaint is with the CBS Report at all, it appears

 limited to the fact that in addition to all of its other reporting there, CBS also included an

 interview of a main participant in the controversy who stated, from his perspective, that he was

 “stopped” by Sandmann. (Id. ¶¶ 103–158.) Plaintiffs assert that CBS cannot publish such a

 report—a report from each side’s perspective as to what happened during events that created a

 national controversy—without risk of a defamation lawsuit. That is not the law, and it is not the




                                                  23
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 25 of 27 - Page ID#:
                                     191



 law especially when applied to a balanced report like the CBS Report. Croce, 930 F.3d at 794

 (“[S]tating that there are allegations against someone and raising these concerns does not

 necessarily imply guilt.”). Because no reasonable reader would view the CBS Report as

 defamatory per se under any theory advanced by Plaintiffs, the Complaint should be dismissed

 with prejudice.

 IV.    The Defamatory Meaning Alleged Is Non-Actionable Opinion

        As this Court has rightly emphasized, “[f]ew principles of law are as well-established as the

 rule that statements of opinion are not actionable in libel actions”—a rule “based on the right to

 freedom of speech in the First Amendment to the United States Constitution,” and one the Court is

 versed in. Sandmann, 401 F. Supp. 3d at 791. A statement is nonactionable as “[p]ure opinion”

 where “the commentator states the facts on which the opinion is based, or where both parties to

 the communication know or assume the exclusive facts on which the comment is based.”

 Lassiter v. Lassiter, 456 F. Supp. 2d 876, 881–82 (E.D. Ky. 2006) (woman’s statement that her

 ex-husband committed adultery was protected opinion because facts on which she based that

 statement were disclosed in the publication at issue), aff’d, 280 F. App’x 503 (6th Cir. 2008); see

 also Loftus v. Nazari, 21 F. Supp. 3d 849, 853 (E.D. Ky. 2014). As with defamatory meaning,

 when considering whether a challenged statement is an actionable statement of fact, a court must

 assess the statement in its complete context. Lassiter, 456 F. Supp. 2d at 881.

        Here, Plaintiffs allege that CBS defamed Sandmann by alleging that he was engaged in

 “racist misconduct” based on Phillips’ statement that Sandmann “stopped” him. (Compl. ¶¶ 1,

 4.) Even if the CBS Report could be so construed (and, for all the foregoing reasons, it cannot),

 this would still be a non-actionable opinion because CBS disclosed all the facts relating to the

 underlying confrontation, including how it started and how it ended, in the form of video

 evidence beyond the viral video, CBS’ own reporting, and both Phillips’ and Sandmann’s


                                                  24
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 26 of 27 - Page ID#:
                                     192



 statements. (Id. ¶ 217 (linked Segment); id., Ex. G). Moreover, CBS did “not imply the

 existence of any undisclosed facts.” Loftus, 21 F. Supp. 3d at 853. As such, the reader can

 “decide for himself or herself whether the opinions should be accepted” based on the facts laid

 out at length in the CBS Report. Id. In light of this substantial additional context provided by

 CBS to correct the “problem” with the original narrative, “the reader was in as good a position as

 Phillips to judge whether the conclusion he reached” about being “stopped” was correct and

 further whether it was motivated by racial animus, as required to support Plaintiffs’ defamation

 claim.15 See Sandmann, 401 F. Supp. 3d at 793. Because Plaintiffs cannot demonstrate that the

 underlying allegation that Sandmann engaged in racist misconduct is provably false, Plaintiffs’

 Complaint should also be dismissed with prejudice because it is based on non-actionable opinion.

                                          CONCLUSION

        For the foregoing reasons, CBS respectfully requests that the Court grant its motion and

 dismiss Plaintiffs’ Complaint with prejudice.

                                                      Respectfully submitted,

                                                      /s/ Jared A. Cox
                                                      Jared A. Cox (KBA #92523)
                                                      DENTONS BINGHAM GREENEBAUM LLP
                                                      101 South Fifth Street, Suite 3500
                                                      Louisville, Kentucky 40202




 15 Importantly, Plaintiffs’ defamation per se claim is not based on the allegation that Sandmann
 “stopped” Phillips but on the allegation that his doing so amounted to racist misconduct. See,
 e.g., Squitieri v. Piedmont Airlines, Inc., 2018 WL 934829, No. 3:17CV441, at *4 (W.D.N.C.
 Feb. 16, 2018) (collecting cases where courts considering “accusations of bigotry or racism have
 held the statements to be nonactionable statements of opinion”); Murray v. HuffingtonPost.com,
 Inc., 21 F. Supp. 3d 879, 886 (S.D. Ohio 2014) (rejecting “Plaintiffs’ argument that expressions
 of another’s motivation are verifiable”).


                                                 25
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-1 Filed: 04/27/20 Page: 27 of 27 - Page ID#:
                                     193



                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 27, 2020, I electronically filed the foregoing

 MEMORANDUM IN SUPPORT OF MOTION TO DISMISS via the CM/ECF system, which

 will send notice of filing to all parties of record.


                                                        /s/ Jared A. Cox
                                                        Jared A. Cox
